SOMERVILLE, J.
(1) The evidence in this case establishes conclusively and without conflict the following facts: (1) The plaintiff was thoroughly experienced in handling stationary engines; (2) he was thoroughly well acquainted with this particular engine; (3) he thoroughly knew its condition, and that its throttle *632valve had leaked steam into its cylinders for years, and that this defect was all the time getting worse; (4) he knew from constant observation and practical experience that the engine was liable to start at any moment, even with the throttle valve closed and the cylinder cocks wide open; (5) he knew that the crank was a dangerous place for his hand if the engine should start; (6) he knew that his hand would probably be injured in that event; (7) in discharging his duties with respect to cleaning the engine between car trips, it was wholly unnecessary for his hand to be placed on the crank; (8) his hand was placed on the crank thoughtlessly and in utter disregard of an obvious and imminent danger; and (9) this act proxiniately caused the injury complained of.
The personal testimony of the plaintiff himself establishes each and every one of these facts, and leaves nothing at all to inference. Clearly, so far as the issue of contributory negligence under pleas 18, 19, or 22 is concerned, that defense was conclusively proved, and there Avas nothing to be submitted to the jury.
From the facts predicated above, the law itself declares that the plaintiff has been guilty of such contributory negligence as to defeat his right of recovery.
As declared in Woodward Iron Co. v. Marbut, 183 Ala. 310, 62 South. 804: “The master is not required or expected to deal with his servant as with an automaton, as a person following a routine without intelligence. The servant may be expected to exercise some measure of intelligence and the instinct of self-preservation.”
(2) It is the duty of the employee to use his senses,, his reasoning faculties, and his attention for the conservation of his own safety; and if, Avith knowledge of the conditions about him, “from inattention, indif*633ference, absent-mindedness, or forgetfulness, he fails to inform himself, or fails to take the necessary steps to avoid the injury, this is negligence, and he should not recover.” — L. & N. R. R. Co. v. Hall, 87 Ala. 708, 719, 6 South. 277, 282 (4 L. R. A. 710, 13 Am. St. Rep. 84). This doctrine has been quoted, approved, and applied in many of our cases in which contributory negligence has been imputed to the plaintiff, as a matter of law, and peremptory instructions for the defendant held proper. — Wood v. R. & D. R. R. Co., 100 Ala. 661, 13 South. 552; L. & N. R. R. Co. v. Banks, 104 Ala. 508, 514, 16 South. 547; Tuscaloosa W. Works Co. v. Herren, 131 Ala. 84, 31 South. 444; Kilby F. & S. Co. v. Jackson, 175 Ala. 125, 57 South. 691. See, also, as strongly in. point, Wilson v. L. & N. R. R. Co., 85 Ala. 269, 4 South. 701; So. Ry. Co. v. Arnold, 114 Ala. 183, 191, 21 South. 954; Coosa Mfg. Co., v. Williams, 133 Ala. 606, 32 South. 232; Brammer v. Pettyjohn, 154 Ala. 616, 45 South. 646; Wamble v. Sulzberger Co., 185 Ala. 603, 64 South. 361.
In view of the undisputed evidence and the settled law, xve are constrained to hold that the tx-ial court erred in refusing to give for the defendant the general affirmative charge as requested. Others questions and issues are presented and argued, but we deem it unnecessary to discuss them. For the ex*ror noted, the judgment will be reversed, and the caxxse remanded.
Reversed and remanded.
Anderson, C. J., and Mayfield and Thomas, JJ., concur.